Exhibit 10.2

ADEPT TECHNOLOGY, INC.

DIRECTOR OPTION AGREEMENT

(for Initial Option Grant)

GRANT #             

Adept Technology, Inc., a Delaware corporation (the “Company”), has granted to
                     (the “Optionee”), an option to purchase a total of
                     (        ) shares of the Company’s Common Stock (the
“Optioned Stock”), at the price determined as provided herein, and in all
respects subject to the terms, definitions and provisions of the Company’s 2004
Director Option Plan (the “Plan”) adopted by the Company which is incorporated
herein by reference. The terms defined in the Plan shall have the same defined
meanings herein.

1. Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.

2. Exercise Price. The exercise price is $         for each share of Common
Stock.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 7 of the Plan as follows:

(i) Right to Exercise.

(a) This Option shall become exercisable with respect to fifty percent (50%) of
the grant vesting on the first annual meeting of stockholders following the
appointment or election of the director and the remaining fifty (50%) vesting at
the second annual meeting of stockholders following the appointment or election
of the director. In no event shall any Option be exercisable prior to the date
the shareholders of the Company approve the Plan.

(b) This Option may not be exercised for a fraction of a share.

(c) In the event of Optionee’s death, disability or other termination of service
as a Director, the exercisability of the Option is governed by Section 8 of the
Plan.

(ii) Method of Exercise. This Option shall be exercisable by written notice
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised. Such written notice, in the
form attached hereto as Exhibit A, shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the exercise price.

4. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(i) cash;



--------------------------------------------------------------------------------

(ii) check;

(iii) surrender of other shares which (x) in the case of Shares acquired upon
exercise of an Option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (y) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised; or

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price (known as a “net exercise”).

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulations, or if such issuance would not comply
with the requirements of any stock exchange upon which the Shares may then be
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

7. Term of Option. This Option may not be exercised more than ten (10) years
from the date of grant of this Option, and may be exercised during such period
only in accordance with the Plan and the terms of this Option.

 

-2-



--------------------------------------------------------------------------------

DATE OF GRANT:             , 201    

 

ADEPT TECHNOLOGY, INC. a Delaware corporation By:  

 

Name:  

Lisa M. Cummins

Title:  

Vice President Finance & Chief Financial Officer

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan.

Dated:                     

 

Optionee

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

DIRECTOR OPTION EXERCISE NOTICE

Adept Technology, Inc.

5960 Inglewood Drive

Pleasanton, CA 94588

Attention: Corporate Secretary

1. Exercise of Option. The undersigned (“Optionee”) hereby elects to exercise
Optionee’s option to purchase          shares of the Common Stock (the “Shares”)
of Adept Technology, Inc. (the “Company”) under and pursuant to the Company’s
2004 Director Option Plan and the Director Option Agreement dated             ,
20     (the “Agreement”).

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Agreement.

3. Tax Consequences. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultant(s)
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

4. Delivery of Payment. Optionee herewith delivers to the Company the aggregate
purchase price for the Shares that Optionee has elected to purchase and has made
provision for the payment of any federal or state withholding taxes required to
be paid or withheld by the Company.

5. Entire Agreement. The Agreement is incorporated herein by reference. This
Exercise Notice and the Agreement constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof. This Exercise
Notice and the Agreement are governed by Delaware law except for that body of
law pertaining to conflict of laws.

 

Submitted by:     Accepted by: OPTIONEE:     ADEPT TECHNOLOGY, INC.

 

    By:  

 

      Its:  

 

Address:       Address:       5960 Inglewood Drive       Pleasanton, CA 94588
Dated:  

 

    Dated:  

 

 

-4-